    Case: 3:20-cv-50333 Document #: 27 Filed: 04/07/21 Page 1 of 4 PageID #:160




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           WESTERN DIVISION

 Tyler Terry,

                Plaintiff,
                                                 Case No. 3:20-cv-50333
        v.
                                                 Honorable Iain D. Johnston
 The Minster Machine Company,

                Defendant.


                     MEMORANDUM OPINION AND ORDER

       Plaintiff Tyler Terry sues The Minster Machine Company (“Nidec Minster”)

for negligence and strict liability for injuries arising out of the use of a product

manufactured by Nidec Minster. Dkt. 1-1. Nidec Minster now moves for dismissal

based on Fed. R. Civ. P. 12(b)(6). For the reasons below, that motion [14] is denied.

   A. Statute of Repose

      Nidec Minster first moves to dismiss Count I based on the Illinois Statute of

Repose. Dkt. 15, at 3. But a Rule 12(b)(6) motion is not the proper vehicle to address

statute of limitations or repose issues. Richards v. Mitcheff, 696 F.3d 635, 637 (7th

Cir. 2012). Nidec Minster cites to two Seventh Circuit cases from more than twenty-

five years ago for the proposition that it can move for dismissal based on a statute of

limitations question and that it can rely on an affidavit at this stage as evidence of

the date of accrual. Dkt. 15, at 2 n.1. But Richards is the more recent case and is

binding on this Court.




                                            1
    Case: 3:20-cv-50333 Document #: 27 Filed: 04/07/21 Page 2 of 4 PageID #:161




       Furthermore, Federal Rule of Civil Procedure 12(d) clearly explains that

when “matters outside the pleadings are presented to and not excluded by the court,

the motion must be treated as one for summary judgment under Rule 56.” Fed. R.

Civ. P. 12(d). And although motions for summary judgment are permitted at earlier

stages and in some circumstances early summary judgment motions are

appropriate, they should generally not be filed until the close of fact discovery.

Smith v. OSF Healthcare Sys., 933 F.3d 859, 866 (7th Cir. 2019). Here, fact

discovery hasn’t even been opened yet, let alone closed. And if Nidec Minster

intended to file a motion for summary judgment it would have needed to comply

with Local Rule 56.1, which it failed to do. 1

       Therefore, Nidec Minster’s motion to dismiss Count I is denied.

    B. Failure to State a Claim

       Nidec Minster next moves the Court to dismiss Count III, negligence, on the

theory that it fails to state a claim. But that is just not so. Federal Rule of Civil

Procedure 8 requires only a short and plain statement of the claim showing that the

plaintiff is entitled to the relief sought. Fed. R. Civ. P. 8(a)(1)–(3). But a plaintiff’s

allegations, and reasonable inferences, must be sufficient to raise the plausible

inference that the defendant is liable. Ashcroft v. Iqbal, 566 U.S. 622, 678 (2009).


1Additionally, converting a motion to dismiss into a motion for summary judgment is
within the discretion of this Court. Fed. R. Civ. P. 12(d) (predicating the idea of converting
to a motion for summary judgment on whether the court chooses to “exclude” the extrinsic
evidence); see also Trans-Spec Truck Serv. v. Caterpillar Inc., 524 F.3d 315, 321 (1st Cir.
2008) (“At the discretion of the district court, a motion to dismiss may be converted to a
motion for summary judgment if the court chooses to consider materials outside the
pleadings in making its ruling.” (emphasis added)). The Court declines to exercise this
discretion.
                                               2
    Case: 3:20-cv-50333 Document #: 27 Filed: 04/07/21 Page 3 of 4 PageID #:162




The Court accepts as true all of the plaintiff’s well-pleaded allegations and views

them in the light most favorable to the plaintiff. Landmark Am. Ins. Co. v. Deerfield

Constr., Inc., 933 F.3d 806, 809 (7th Cir. 2019). The federal pleading standard does

not require the plaintiff to satisfy every element; plaintiff need only plead enough

facts to elevate his claim from speculative to plausible. Stumm v. Wilkie, 796 F.

App’x 292, 295 (7th Cir. 2021); Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir. 1998)

(“Complaints need not plead law or match facts to every element of a legal theory.”).

      “To state a negligence claim in a product liability action, a plaintiff ‘must

establish the existence of a duty, a breach of that duty, an injury that was

proximately caused by that breach, and damages.’” Corwin v. Conn. Valley Arms,

Inc., 74 F. Supp. 3d 883, 888 (N.D. Ill. Nov. 17, 2014) (quoting Jablonski v. Ford

Motor Co., 955 N.E.2d 1138, 1153–54 (Ill. 2011)). Here, Terry alleges that, because

of his job, he operated the “Minster Model 60B1 mechanical power press.” DKt. 1-1,

¶¶ 4–5. Terry further alleges that the press “cycled and rapidly descended, crushing

[his] right hand causing serious and permanent injuries including amputation of his

right middle and index fingers.” Id. ¶ 7. He alleges that his injuries were caused by

Nidec Minster’s failure to provide adequate warning of the dangers in operating the

machine and its failure to properly test the design of the press. Id. ¶ 20.

      At the motion to dismiss stage, these allegations are enough. Terry cannot be

expected to plead facts that he cannot know without the aid of discovery. Runnion v.

Girl Scouts of Greater Chi. & Nw. Ind., 768 F.3d 510, 529 (7th Cir. 2015) (“We

cannot expect, nor does Federal Rule of Civil Procedure 8 require, a plaintiff to



                                           3
    Case: 3:20-cv-50333 Document #: 27 Filed: 04/07/21 Page 4 of 4 PageID #:163




plead information she could not access without discovery.”). Therefore, Nidec

Minster’s motion to dismiss Count III for failure to state a claim is denied.



Date: April 7, 2021

                                                         ___________________________
                                                          Honorable Iain D. Johnston
                                                         United States District Judge
                                                           Northern District of Illinois
                                                                    Western Division




                                           4
